Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 9-28 are pending in this office action.
Claims 1-8 have been cancelled. 
Claims 9-28 have been rejected. 

Claim Rejections - 35 USC § 103
3.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 108) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 9-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steward et al. USPN 6265438 in view of NPL Arbia Ramla et al. (WO 2013/159784). 

6.	Regarding claim 9, 13, 25 and 28, Steward et al. discloses an animal feed supplement containing ferrous (II) carbonate salt (at least in col 11-line 17 claim 17, 21 
Steward et al. also discloses that soy bean meal, corn starch can be used in such a composition (at least in col 9, Table 1). 
Steward et al. also discloses that the basic salt can be made in the laboratory by using a bench scale draft tube crystallizer (col 5 lines 50-60, line 55 “crystallizer”). It is understood that iron carbonate is one of the disclosed basic salt and can be made as crystals of iron carbonate (e.g. crystallizer is used to crystallize, in page 10 lines 28-30). as claimed in claim 25. 
Steward et al. is silent about “digestible binder” and “agglomerated with the digestible binder”.
NPL Arbia Ramla et al. discloses that the agglomerated particles are made by using water as solvent ([0054], [0056]), flour ([0015]), proteins, fatty acids, carbohydrates etc. ([0011], [0016], [0017]) are present in such a composition and by using spray drying method ([0061]).  It is known and is evidenced by applicants’ specification that starch serves as binder (in specification, [0025]). Therefore, it meets claims 9, 25. 
Regarding binder, it is to be noted that Steward et al. also discloses that sov bean meal, corn starch can be used in such a composition (col 9, Table 1). NPL Arbia Ramla et al. discloses that the agglomerated particles are made by using water as solvent ([0054], [0056]), flour ([0015]), proteins, fatty acids, carbohydrates etc. ([0011], [0016], [0017]) are present in such a composition and by using spray drying method ([0061]).  It is known and is evidenced by applicants’ specification that starch serves as binder (in specification, [0025]). Therefore, the composition contains binder. It is known that flour /or starch is digestible and therefore, it is “digestible binder’ as claimed in claims 9, 25. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Steward et al. to include the teaching of NPL Arbia Ramla et al. to make suitable sized agglomerated particles which can be used with animal feed. 

7.	Regarding claims 11, 12, 15,16, 25, Steward et al. also discloses that the basic metal salt as nutrient supplement can be size reduced or agglomerated to provide appropriate sized particles suitable for admixing with other nutrients and for feed processing (col 6 lines 25-38) and the reduced size agglomerated particle can be 30-300 micron or 50-100-micron size (col 6 lines 25-38). Steward et al. also discloses that the micronutrient supplement can be admixed with feeds to make animal feed (at least in Abstract and col 10, example 2).

8.	Regarding claims 11, 25, in order to address claim limitation of “wherein the size of the crystals is from 0.1 micron to 20 microns”, it is to be noted that in order to make agglomerated particles having disclosed size range between 30-300 micron or 50-100 micron size as disclosed by Steward et al. (col 6 lines 35-37), it is convenient by one of ordinary skill in the art to have size reduction of around less than 30 micron of the size of the iron (II) carbonate salt crystal in order to have agglomerated particle(s) can have the disclosed size range between 30-300 micron or 50-100 micron size (col 6 lines 35-37) in order to provide appropriate sized particles suitable for admixing with other nutrients and for feed processing (col 6 lines 25-38). Therefore, it is within the skill of one of ordinary skill of the art to optimize the size of the iron (II) carbonate salt crystal within less than 30 micron which meets claimed range between 0.1 to 20 microns as claimed in claims 11, 25.

9.	Regarding claim 28, claim 28 is method claim. It is to be noted that “milling iron carbonate” is optional method step as claimed in claim 28 (a) and therefore, it is not addressed. However, (additionally), as mentioned for claims 11, 25 above one of ordinary skill in the art may consider iron (II) carbonate to be milled, and size reduced or agglomerated in order to provide appropriate sized particles suitable for admixing with other nutrients and for feed processing (col 6 lines 25-38) and the reduced size agglomerated particle can be 30-300 micron or 50-100-micron size (col 6 lines 25-38). Steward et al. also discloses that the micronutrient supplement can be admixed with feeds to make animal feed (at least in Abstract and col 10, example 2).
Regarding claim 28 (b), if we consider the rejections made above for claims 9, 25 are applicable to claim 28, this can address the step of claim 28 (b). 
Steward et al. is silent specifically the method step of claim 28 (c), Arbia 
Ramla et al. discloses that the agglomerated particles are made by using water as solvent ([0054], [0056]), flour ([0015]), proteins, fatty acids, carbohydrates etc. ([0011], [0016], [0017]) are present in such a composition and by using spray drying method ([0061]).  It is known and is evidenced by applicants’ specification that starch serves as binder (in specification, [0025]). Therefore, it meets the method step of “spray drying’ method as claimed in claim 28. It is to be noted that “milling iron carbonate” is optional method step as claimed in claim 28 and therefore, it is not addressed.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Steward et al. in view of NPL Arbia Ramla et al.to include the teaching of NPL Arbia Ramla et al. to make agglomerated particles by spray drying method to make suitable sized agglomerated particles which can be used with animal feed.
For claim 28, as mentioned above, milling of Fe (II) carbonate is optional. However, if milling is needed in order to have desired size as discussed above, milling step can be performed using conventional blender to mill the Fe (II) carbonate as disclosed by Steward et al. (page 12 lines 1-5).
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of chocolate (4)   in Steward et al., to amounts, including that presently claimed, in order to obtain the desired effect in order to provide appropriate sized particles suitable for admixing with other nutrients and for feed processing as discussed above (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

10.	Regarding claims 10, 14, Steward et al. discloses that the composition contains basic metal salts (col 3 lines 40-45 e.g. the premix supplement includes basic salts; col 5 lines 18-20, col 6 lines 25-27) , therefore, meet “further comprising “a basic metal salt”. Steward et al. also discloses an animal feed supplement containing ferrous (II) salt (claim 17 of Steward et al.) and carbonate (claim 21) which is present as premix composition (page 20, Example 2).

11.	Regarding claim 17-24, Steward et al. discloses that ferrous carbonate (at least in col 11-line 17 claim 17, 21 of Steward et al.) can be in an amount of 40 ppm (at least in col 11 lines 5-10 under Example 2) to show prima facie case of obviousness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

12.	Regarding claims 26, 27, Steward et al. discloses an animal feed supplement (i.e. feed additive) containing ferrous (II) carbonate salt (at least in col 11 line 17 and claim 17, 21 of Steward et al.) which is present as premix composition (Col 10 Example 2) in animal feed composition (at least in col 2 lines 62-67 e.g. premix with other nutrient like vitamin etc.). 

Conclusion
13.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792